ALTENBERND, Acting Chief Judge.
Ruth Cobb appeals an order dismissing her personal injury lawsuit against Head Mobile Home Sales, Inc. The trial court apparently decided that Ms. Cobb’s daughter orally agreed to dismiss the lawsuit in exchange for the defendant’s agreement to waive its claim for costs. Its order enforces that alleged settlement. Due to procedural irregularities, the trial court never required the defendant to prove its entitlement to a settlement at an evidentia-ry hearing. The record does not even contain admissible evidence that Ms. Cobb’s daughter had lawful authority to settle her elderly mother’s lawsuit. Accordingly, we reverse and remand for an evidentiary hearing on the motion to enforce settlement. See Nehleber v. Anzalone, 345 So.2d 822 (Fla. 4th DCA 1977).
Reversed and remanded.
BLUE and DAVIS, JJ., Concur.